DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 19 has been amended.
Claims 27 and 28 have been cancelled.
Claims 19-26 have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(a)-(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The instant application is a divisional of US Application 16/943,077 filed July 30, 2020 (now US Patent 11,275,584) which claims priority to U.S. Provisional Application 62/886,570, filed August 14, 2019. 

Election/Restrictions
The election with traverse of Group I in the reply filed on October 6, 2022 is acknowledged.  The traversal is on the ground(s) that Group I and Group II recite the same invention. In support of this position, the Applicant provides a detailed analysis and comparison of the claim language of the two groups, including locations in the specification that explain many of the claim terms. This is found persuasive. While Group II includes some terms not found in Group I, such as an explicit limitation on the number of significant figures, i.e., “up to IEEE 754-2008 “H=20,” and the term “weighted binary values,” the Examiner is persuaded that these are differences in scope and do not render the claimed inventions distinct. Accordingly, the restriction requirement between Group I and Group II is withdrawn.
As Group III is cancelled, the restriction requirement as to Group III is now moot. 

Specification
The disclosure is objected to because of the following informalities.  
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The language “binary conversion” is overly broad and does not indicate the nature of the conversion which is claimed. The Examiner proposes adding language that indicates that the conversion is not merely “binary” but is in fact decimal floating-point to binary floating-point. An example title would be “FULLY PIPELINED DECIMAL FLOATING-POINT TO BINARY FLOATING-POINT CONVERSION HARDWARE OPERATOR LOGIC CIRCUIT.”
Appropriate correction is required. The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2012/0259904 by Bishop (hereinafter referred to as “Bishop”) in view of US Publication No. 2015/0095387 by Lagneau et al. (hereinafter referred to as “Lagneau”). 
Regarding claim 21, Bishop discloses:
a fully pipelined convertToBinaryFromDecimalCharacter hardware operator logic circuit configured to convert a human-readable decimal character sequence floating-point representation having an integer part and a fraction part to an IEEE 754-2008 binary floating-point representation every clock cycle, said hardware operator logic circuit comprising: a hardware universal decimal character sequence format translator configured to: receive the human-readable decimal character sequence floating-point representation up to IEEE 754-2008 "H=20" in length (Bishop discloses, at Figure 4 and ¶ [0051], a method of converting from decimal floating point to binary floating point. As disclosed at ¶ [0043], the method can be implemented in hardware, which discloses the claimed pipelined hardware operator. As disclosed at Table 2, the decimal floating point representation can have up to 20 significant digits. As disclosed at ¶ [0003], the significand of a floating point number has both integer and fractional parts.), 
...computational hardware logic configured to convert the...[decimal floating point value] (Bishop discloses, at Figure 4 and ¶ [0051], a method of converting from decimal floating point to binary floating point. As disclosed at ¶ [0043], the method can be implemented in hardware.); and 
a hardware final formatter configured to receive the weighted binary values for the integer part and the fraction part and to format the weighted binary values for a significand part of the IEEE 754-2008 binary floating-point representation (Bishop discloses, at ¶ [0055], formatting the output, which discloses hardware to do so.).
Bishop does not explicitly disclose the following: separate, in character format, the integer part and the fraction part of the human-readable decimal character sequence floating-point representation, place the integer part in a first assigned character position of a predetermined character sequence format, place the fraction part in a second assigned character position of the predetermined character sequence format; and that the aforementioned converting is individually for the integer part and the fraction part to weighted binary values for the integer part and the fraction part.
However, in the same field of endeavor (e.g., conversion) Lagneau discloses:
separate, in character format, the integer part and the fraction part of the human-readable decimal character sequence floating-point representation, place the integer part in a first assigned character position of a predetermined character sequence format, place the fraction part in a second assigned character position of the predetermined character sequence format; and that the aforementioned converting is individually for the integer part and the fraction part to weighted binary values for the integer part and the fraction part (Lagneau discloses, at ¶ [0098], collecting the integral digits and, at ¶ [0101], collecting fractional digits. As disclosed at ¶ [0112], the conversion is performed separately for integral and fractional digits.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bishop’s conversion between floating point formats to include separately converting the integer and fractional parts, as disclosed by Lagneau, in order to increase the flexibility with which converted numbers are represented. See Bishop, ¶ [0008].

Regarding claim 22, Bishop, as modified, discloses the elements of claim 21, as discussed above. Bishop also discloses:
wherein the hardware final formatter is configured to selectively output a binary16, binary32, or binary64 IEEE 754-2008 binary floating-point representation depending on a Size input (Bishop discloses, at ¶ [0047], outputting any of the standard formats, which discloses a size input to control which size is used.).

Regarding claim 23, Bishop, as modified, discloses the elements of claim 21, as discussed above. Bishop also discloses:
wherein the human-readable decimal character sequence floating-point representation also includes an exponent part, and the hardware universal decimal character sequence format translator is further configured to separate the exponent part and place the exponent part in a third assigned character position of the predetermined character sequence format (Bishop discloses, at ¶ [0045], extracting and converting an exponent.).

Regarding claim 24, Bishop, as modified, discloses the elements of claim 23, as discussed above. Bishop also discloses:
wherein the computational hardware logic is further configured to: convert the exponent part to an exponent part binary value; adjust the exponent part binary value for use as an index; and utilize the index to look up weights for the integer part and the fraction part (Bishop discloses, at ¶¶ [0046]-[0049], converting and adjusting the exponent, and using the exponent as an index into a look up table for the number being converted.).

Allowable Subject Matter
The following is an examiner' s statement of reasons for allowance. The prior art of record, alone or in combination, fails to teach or render obvious all limitations recited in claims 19, 20, 25, and 26. 
Regarding claim 19, the prior art fails to teach or render obvious the following subject matter when considered in combination with the other limitations in those claims: “A fully pipelined convertToBinaryFromDecimalCharacter hardware operator logic circuit configured to convert one or more human-readable decimal character sequence floating-point representations to IEEE 754-2008 binary floating-point representations every clock cycle, said hardware operator logic circuit comprising: a hardware-implemented Decimal Character Sequence Format Translator logic front end that separates an integer part, a fraction part, and an exponent part of a character sequence and places the integer, fraction, and exponent parts into respective assigned character positions of a predetermined character sequence format and delivers an integer part character sequence to a hardware-implemented integer part mantissa logic, a fraction part character sequence to a hardware-implemented fraction part mantissa logic, and an exponent part character sequence to both a hardware- implemented integer part exponent conversion logic and a hardware-implemented fraction part exponent conversion logic; wherein the integer part mantissa logic is configured to convert a delivered integer part character sequence into an equivalent decimal value representing an integer part mantissa and to deliver a converted decimal value representing the integer part mantissa to an integer part weight quantizer/encoder logic; wherein the fraction part mantissa logic is configured to convert a delivered fraction part character sequence into an equivalent decimal value representing a fraction part mantissa and to deliver a converted decimal value representing the fraction part mantissa to a fraction part weight quantizer/encoder logic; wherein the integer part exponent conversion logic is configured to convert the delivered exponent part character sequence into an equivalent decimal value representing an integer part exponent and to deliver a converted exponent decimal value representing an integer part exponent to a hardware-implemented integer part exponent look-up table/ROM and interpolation logic; wherein the fraction part exponent conversion logic is configured to convert the delivered exponent part character sequence into an equivalent decimal value representing a fraction part exponent and to deliver a converted exponent decimal value representing a fraction part exponent to a hardware-implemented fraction part exponent look-up table/ROM and interpolation logic; wherein the integer part exponent look-up table/ROM and interpolation logic is configured to receive from the integer part exponent conversion logic, a decimal value representing the integer part exponent and to deliver an equivalent binary value representing the integer part exponent to a hardware-implemented selection logic; wherein the fraction part exponent look-up table/ROM and interpolation logic is configured to receive from the fraction part exponent conversion logic, a decimal value representing the fraction part exponent and to deliver an equivalent binary value representing the fraction part exponent to the selection logic; wherein the selection logic is configured to select the delivered equivalent binary value representing the fraction part exponent when the original human-readable decimal character sequence is fraction-only, or to select the delivered equivalent binary value representing the integer part when the original human-readable decimal character sequence is not fraction-only, wherein the selection logic then delivers a selected equivalent binary value exponent to a hardware-implemented final IEEE 754 formatter logic; a hardware-implemented integer part greatest weight look-up table/ROM and interpolation logic configured to receive from the integer part exponent conversion logic, a decimal value representing the integer part exponent and to deliver to an integer part quantizer logic, a binary value representing an integer part greatest weight corresponding to a decimal value representing the integer part exponent; a hardware-implemented fraction part greatest weight look-up table/ROM and interpolation logic configured to receive from the fraction part exponent conversion logic, a decimal value representing the fraction part exponent and to deliver to a fraction part quantizer logic, a binary value representing a fraction part greatest weight corresponding to a decimal value representing the fraction part exponent; wherein the integer part quantizer logic is configured to receive from the integer part greatest weight look-up table/ROM and interpolation logic, a binary value representing the integer part greatest weight and to receive from the integer part mantissa logic, a delivered binary value representing an equivalent binary value representing the integer part mantissa and to deliver a quantized/encoded integer part value to the hardware-implemented final IEEE 754 formatter logic; wherein the fraction part quantizer logic is configured to receive from the fraction part greatest weight look-up table/ROM and interpolation logic, a binary value representing the fraction part greatest weight and to receive from the fraction part mantissa logic, a delivered binary value representing an equivalent binary value representing the fraction part mantissa and to deliver a quantized/encoded fraction part value to the hardware-implemented final IEEE 754 formatter logic; and wherein the hardware-implemented final IEEE 754 formatter logic is configured to accept the selected equivalent binary value exponent from the selection logic, the quantized/encoded integer part value from the integer part quantizer logic, and the quantized/encoded fraction part value from the fraction part quantizer logic and to output an IEEE 754 binary floating-point format final result.” 
Converting between decimal floating point values and binary floating point values using lookup tables is known. See, e.g., Bishop, cited above. Likewise, separately converting integer and fractional parts of a floating-point value is known. See, e.g., Lagneau, cited above. However, the specific procedure and circuit configuration recited in claim 19 are not taught in a single reference. It would not have been obvious to combine references to arrive at the specific procedure and circuit configuration recited in claim 19 without resorting to impermissible hindsight. Accordingly, claims 19 and 20 are allowed. 
Regarding claims 25 and 26, the prior art fails to teach or render obvious the following subject matter when considered in combination with the other limitations in those claims: “wherein the human-readable decimal character sequence floating-point representation has no explicit exponent part, and the hardware universal decimal character sequence format translator is further configured to create a character sequence exponent for the human-readable decimal character sequence floating-point representation and place the character sequence exponent in a third assigned character position of the predetermined character sequence format” and “the human-readable decimal character sequence floating-point representation also includes a token exponent part, and the hardware universal decimal character sequence format translator is further configured to create a character sequence exponent for the human-readable decimal character sequence floating-point representation and place the character sequence exponent in a third assigned character position of the predetermined character sequence format.” 
Using encoded and token exponents is known. See, e.g., Wegener, cited below. However, It would not have been obvious to employ the type of exponent operations recited in claims 25 and 26 without resorting to impermissible hindsight. Accordingly, claims 25 and 26 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 20140208068 by Wegener discloses exponent tokens.
US 20090037504 by Hussain discloses extracting integer and fractional parts of a mantissa.
US 8185723 by Norin discloses decomposing FP numbers into integer and fractional parts.
US 20070018860 by Moriya discloses extracting integer and fractional parts of the mantissa.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/Primary Examiner, Art Unit 2183